United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        July 23, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-30343
                             Summary Calendar



                            CLARENCE SAMUELS,

                                                     Plaintiff-Appellant,

                                  versus

    LONNIE HAY; MICHAEL RHODES; JUDD MOORE; RICHARD ROBINSON;
             RICHARD L. STALDER; MEDICAL DEPARTMENT,
                    WADE CORRECTIONAL CENTER,

                                                    Defendants-Appellees.



             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 5:02-CV-2490


Before HIGGINBOTHAM, JONES and PRADO, Circuit Judges.

PER CURIAM:*

           Clarence Samuels, Louisiana prisoner # 133005, appeals

the dismissal of his 42 U.S.C. § 1983 complaint as frivolous

pursuant to 28 U.S.C. § 1915(e).             We dismiss the appeal as

frivolous.

           Samuels’s allegations do not support a determination that

the defendants acted with deliberate indifference to his serious


     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
medical needs.    See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

His alleged complaints of pain and bleeding immediately following

the extraction of his impacted wisdom tooth are insufficient to

support a determination that Lonnie Hay knew that Samuels faced an

excessive risk to health or safety if he was not seen by the oral

surgeon.   See id.     Nevertheless, the record supports a determina-

tion that Hay was not indifferent to Samuels’s complaints insofar

as Hay returned Samuels to the oral surgeon for a pain shot.

Samuels’s allegation that he failed to receive the same pain

medications and antibiotic originally prescribed him by his oral

surgeon amounts only to a disagreement over the type of medical

treatment afforded and, as such, is not a cognizable 42 U.S.C.

§ 1983 claim.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).

           Finally, Samuels has not challenged the district court’s

determination that his allegation that the defendants attempted to

persuade him to withdraw his grievance did not implicate the

deprivation of a liberty interest and was therefore not a basis for

42 U.S.C. § 1983 recovery.       He has therefore waived review of that

issue. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

           Samuels’s    appeal    is   without   arguable   merit   and   is

dismissed.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).     Samuels is informed that the dismissal of

this appeal as frivolous counts as a strike for purposes of

28 U.S.C. § 1915(g), in addition to the strike for the district

                                       2
court’s dismissal.    See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).   We warn Samuels that once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).   Samuels should review any pend-

ing appeals and withdraw any that are frivolous.

           APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.




                                 3